Gilbert, J.
1. The decision in Glover v. City of Atlanta, 148 Ga. 285 (96 S. E. 562), is controlling upon the main issues involved in the present case, and requires a reversal of the judgment.
2. The plaintiffs were not estopped, by reason of any of the facts alleged, *146from raising the issue as to the constitutionality of th'e city ordinance in question. Sellers v. Cox, 127 Ga. 246 (2) (56 S. E. 284).
No. 4339.
October 17, 1924.
Rehearing denied November 22, 1924.

Judgment reversed.


All the Justices concur.

Mitchell & Mitchell, for plaintiffs.
J. L. Mayson and J. M. Wood, for defendants.